Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The word “optionally” has been removed from claim 10 thus having the effect of mandating that the claimed molecules are bonded to a support as would be true of an array.  
Claim 4 has been further amended to clarify that nitrogen atoms present on the biomolecules (in those permutations of the instant invention where R1 and/or R2 connote a residue such as a polypeptide for instance) do not contribute to the amine content measurement consistent with the Examiner’s earlier interpretation.
	Applicant has amended claim 4 to include the limitations of original claim 39.  The Examiner previously reasoned that this claim contained allowable subject matter on the foundation that,
“the inventors indicate that the amino- functional polymer layer should be of a thickness that hybridization between biopolymer strands by the substrate is not disrupted. While it would be tempting to say that the act of optimizing the film thickness to this end would lead the skilled artisan to produce arrays with a polyamine coating layer thickness consistent with that claimed, the Examiner could not support this position nor is it clear that a polymer solution like that disclosed in [0032] into which a substrate is dipped would inherently furnish a coating of comparable thickness”

which still applies.
An updated/modified survey of the prior art did not yield any additional disclosures more germane than those already of record.  To the extent that the art cited during this prosecution is regarded as the most germane available, claims 4-14, 36-38, 40, and 54-57 are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

December 17, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765